Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This final office action is prepared in response to amendments and arguments filed by Applicant on October 12, 2022 as a reply to the non-final office action mailed on July 13, 2022.
No claim has been cancelled.
Claim 21 has been added.
Claims 1-21 are pending.
Claims 1-21 are rejected.
Response to Arguments
The claim amendments and Applicant’s arguments filed on October 12, 2022 regarding the amended independent claims have been carefully considered but deemed unpersuasive because the reference Albert et al. still teaches the claimed subject matter, as explained below in the rejection of the claims.  
	Accordingly, THIS ACTION IS MADE FINAL. See MPEP 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the
basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for
patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

3. Claims 1-9 and 11-19 are rejected under 35 U.S.C. 102(a)(2) as being unpatentable over Albert et al. (U.S. 2021/0064802).
Regarding claim 1, Albert disclosed a computer-implemented method comprising:
obtaining, using a machine-learning technique, a parameter-transform model for mapping
parameters of a numerical model other than the parameter-transform model at a first resolution to parameters of the numerical model at a second resolution, wherein the second resolution is higher than the first resolution (Albert, Fig.10, step 1030 and [0119], Fig. 11 disclosed “training one or more probabilistic downscaling mapping functions of the at least one of the gridded numeric simulation data having at least two spatial resolutions or the observational data comprising applying interpolation filters to successively interpolate the preprocessed weather and climate data to generate output data having a resolution that is equal to the fine resolution”; said “downscaling mapping functions” is equivalent to the parameter-transform model in the claim and said “numeric simulation data” anticipates “parameters of a numerical model other than the parameter-transform model” because Albert disclosed in [0021] that the numeric simulation data includes, for example, at least one of weather simulators, climate simulators, hydrology simulators, computational fluid dynamics simulators, computer game engines, or other numerical process-based simulators, where the different simulators disclosed by Albert are all numerical models);
performing a parameter-tuning operation on the numerical model at a first resolution to
obtain a first set of tuned parameters (Albert, Fig. 10, step 1020 and paragraphs [0116-0118] disclosed “pre-processing the weather and climate data”; [0022], “fuse the observation data and the numeric simulation data, including preprocessing the observational data and the numeric simulation data to remove inconsistencies of the observational data and the numeric simulation data, processing the preprocessed observational data and the numeric simulation data to extract interpretable structures and patterns within that data using ground truth and labelled information to create domain interpretable data, normalizing the preprocessed observation data, the numeric simulation data, and the domain interpretable data layer”);
applying the parameter-transform model on the first set of tuned parameters to obtain a
second set of tuned parameters at a second resolution (Albert, Fig. 10, step 1040, and para. [0120] disclosed “generating high-resolution physical parameters (wind, temperature, humidity, etc.) for at least one of a plurality of applications utilizing the trained probabilistic downscaling mapping functions”); and
generating behavior information associated with the physical system by running the
numerical model at the second resolution using the second set of tuned parameters (Albert, [0029], “ train a spatial-temporal emulator model for a physical numerical model using the normalized preprocessed observation data, the numeric simulation data, and the domain interpretable data, and further, incorporate prior knowledge of the physical system into the spatial-temporal emulator model”; Albert’s spatial-temporal emulator is equivalent to the numerical model in this claim clause, and the “normalized preprocessed observation data, the numeric simulation data” disclosed by Albert are data with fine resolution therefore anticipates the second set of tuned parameters in the claim).
Claim 11 lists substantially the same elements as claim 1, but in system form rather than
method form. Therefore, the supporting rationale of the rejection to claim 1 applies equally as well to claim 11.
Regarding claims 2 and 12, Albert disclosed the subject matter of claims 1 and 11, respectively.
Albert further disclosed wherein obtaining the parameter-transform model comprises:
obtaining parameter-transform training samples comprising a set of training parameters of the numerical model associated with the first resolution and a corresponding set of training parameters of the numerical model associated with the second resolution; and training the parameter-transform model using the obtained parameter-transform training samples (Albert, [0005], [0119], Fig. 11, [0135-0137]).
Regarding claims 3 and 113, Albert disclosed the subject matter of claims 2 and 12, respectively.
Albert further disclosed obtaining, using a second machine-learning technique, a
parameter-mapping model for mapping an output of the numerical model to actual parameters
used for running the numerical model at the first resolution (Albert, [0005], [0119], Fig. 11,
[0135-0137]).
Regarding claims 4 and 14, Albert disclosed the subject matter of claims 3 and 13,
respectively.
Albert further disclosed wherein the set of training parameters of the numerical model
associated with the first resolution is obtained by applying the parameter-mapping model to
outputs of the numerical model running at the second resolution; and wherein the set of training
parameters associated with the second resolution comprises actual parameters used for generating the outputs by executing the numerical model at the second resolution (Albert, Fig. 11
and [0137]).
Regarding claims 5 and 15, Albert disclosed the subject matter of claims 3 and 13,
respectively.
Albert further disclosed wherein the parameter-mapping model comprises a deep neural
network (Albert, [0076], “deep learning-based super-resolution methods”, [0086], “deep neural networks”).
Regarding claims 6 and 16, Albert disclosed the subject matter of claims 3 and 13,
respectively.
Albert further disclosed obtaining parameter-mapping training samples, which comprise
parameters within a predetermined parameter space and outputs of the numerical model generated by executing the numerical model at the first resolution using the parameters within
the predetermined parameter space; and training the parameter-mapping model using the obtained parameter-mapping training samples (Albert, Fig. 11 and [0135-0137]).
Regarding claims 7 and 17, Albert disclosed the subject matter of claims 6 and 16,
respectively.
Albert further disclosed wherein obtaining the parameter-mapping training samples
further comprises up-mapping the outputs of the numerical model from the first resolution to the
second resolution (Albert, Fig. 10, step 1030 and [0119], “applying interpolation filters to
successively interpolate the pre-processed weather and climate data to generate output data having a resolution that is equal to the fine resolution”).
Regarding claims 8 and 18, Albert disclosed the subject matter of claims 6 and 16,
respectively.
Albert further disclosed wherein obtaining the parameter-mapping training samples
further comprises preprocessing outputs of the numerical model to facilitate the training of the
parameter-mapping model (Albert, [0119]).
Regarding claims 9 and 19, Albert disclosed the subject matter of claims 1 and 11,
respectively.
Albert further disclosed wherein the numerical model comprises one or more of: an ocean
model; an earth model; an atmosphere model; and a climate model (Albert, [0137], “The low resolution numerical simulation data 1130 and the high resolution numerical simulation data 1140, may include precipitation and runoff information, temperature information, wind
information, radiation information, fog information, smoke information, fire spread information,
simulations of fire spread”).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness
rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not
identically disclosed as set forth in section 102 of this title, if the differences between the claimed
invention and the prior art are such that the claimed invention as a whole would have been obvious
before the effective filing date of the claimed invention to a person having ordinary skill in the art to
which the claimed invention pertains. Patentability shall not be negated by the manner in which the
invention was made.

4. Claims 10, 20 and 21 are rejected under 35 U.S.C. 103 as obvious over Albert et al. (U.S.
2021/0064802).
Regarding claims 10 and 20, Albert disclosed the subject matter of claims 1 and 11,
respectively.
Albert further disclosed wherein the parameter-transform model comprises a gradient boosting regression model (Albert, [0081, 0123, 0125] disclosed “gradient computation via backpropagation” and would have made this claim obvious).
Regarding claim 21, Albert disclosed the subject matter of claim 1.
Albert further disclosed wherein the numerical model comprises a deep regression network (Albert, [0025], “these interpretable structures and patterns are obtained by 1) training supervised or semi-supervised learning models for tasks including segmentation, classification, or regression”), and the parameter-transform model comprising a gradient-boosting regression model (Albert, [0081, 0123, 0125] disclosed “gradient computation via backpropagation” and would have made this claim obvious).
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHIRLEY X ZHANG whose telephone number is (571)270-5012. The examiner can normally be reached 8:30am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Trost can be reached on 571-272-7872. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SHIRLEY X ZHANG/Primary Examiner, Art Unit 2442                                                                                                                                                                                                        11/8/2022